Allion Healthcare, Inc. 1660 Walt Whitman Road, Suite 105 Melville, NY 11747 Tel: (631) 547-6520 Allion Healthcare Reports 50% Increase in Second Quarter Earnings per Diluted Share of $0.06 Second Quarter Net Sales Grow 20% to $62.3 Million Announces Plans to Open Satellite Pharmacies in Chicago and New Jersey MELVILLE, N.Y., August 8, 2007 – Allion Healthcare, Inc. (NASDAQ: ALLI), a national provider of specialty pharmacy and disease management services focused on HIV/AIDS patients, today announced financial results for the three months and six months ended June 30, 2007. Second Quarter 2007 Highlights: ü Growth of 19.8% in net sales to $62.3 million. ü Net income of $973,000, or $0.06 per diluted share, for the second quarter of 2007, as compared with $662,000, or $0.04 per diluted share, for the second quarter last year. ü EBITDA of $2.3 million for the second quarter of 2007, an increase of 57.3% from $1.5 million for the second quarter of 2006.An explanation and reconciliation of net income under GAAP to EBITDA is provided below. ü An 11.3% increase in prescriptions to over 245,000 for the second quarter 2007 (as compared to the second quarter last year), with a total of 15,706 patients serviced in the month of June 2007. Other Highlights: ü Plans to open satellite pharmacy locations in Chicago, IL, and New Jersey. Second Quarter 2007 Financial Results Net sales increased 19.8% to $62.3 million for the second quarter of 2007 from $52.0 million for the second quarter of 2006.Allion’s gross profit was $8.9 million, or 14.3% of net sales, for the second quarter of 2007, compared with $7.3 million, or 14.1% of net sales, for the second quarter last year. Selling, general and administrative expenses were $7.4 million, or 11.9% of net sales, for the second quarter of 2007 compared with $6.8 million, or 13.0% of net sales, for the second quarter of 2006.Net income for the second quarter of 2007 was $973,000, or $0.06 per diluted share, as compared to $662,000, or $0.04 per diluted share, for the second quarter 2006. “Allion’s financial results for the second quarter exceeded our expectations,” remarked Michael Moran, Chairman, President and Chief Executive Officer of Allion Healthcare. “In addition to better than expected organic growth, ourgross margin continued to hold steady at 14.3%, the fourth consecutive quarter at this level and up from 14.1% for the second quarter of 2006.We also have been pleased with the continued leverage of SG&A expenses produced by our sales growth and our continuing focus on expense control. - MORE - ALLI Reports Second Quarter Results Page2 August 8, 2007 "Our Oakland, CA pharmacy is expected to be fully operational in September.The preliminary response from our Oakland patients and referral sources is encouraging, and webelieve that the Oakland pharmacy will serve as a viable model as we continue tosupplement our plan for organic growth through low cost entry into new markets. “Consistent with this model and with the support of local and state government officials, we today are announcing plans to open satellite pharmacies in New Jersey and Chicago, IL.We expect these locations to be operational by year end, subject to our receipt of licensing and regulatory approval.These plans reflect the growing awareness in communities across the country of the compelling need to address the care of the urban poor living with HIV/AIDS, and Allion’s continuing emergence as a demonstrated solution.We expect the success of our satellite program will encourage ongoing discussions with officials in other select cities. “We also expect further growth from our sales efforts within markets served by our existing pharmacy network, as well as from initiatives to expand the number of patients using the Oris electronic prescription writing system.For the second quarter of 2007, we added 96 Oris patients subject to earn-out payments to the previous owners of Oris. At the end of the second quarter of 2007, a total of 629 Oris patients were subject to earn-out payments.” Guidance The Company today provided financial guidance for the third quarter of 2007.This guidance assumes a 41% tax rate and does not include any future acquisitions. Three Months Ending September 30, 2007 (Guidance) Net sales (millions)$62.0 – 63.0 Earnings per diluted share Operating Data The following table sets forth the net sales and operating data for each of Allion’s distribution regions for the three months ended June 30, 2007 and 2006 (dollars in thousands): Three Months Ended June 30, 2007 2006 Distribution Region Net Sales Prescriptions Patient Months(1) Net Sales Prescriptions Patient Months(1) California $ 40,504 162,339 34,601 $ 35,510 155,294 32,307 New York $ 20,108 74,760 11,271 $ 14,988 57,304 9,213 Florida $ 590 2,550 386 $ 482 2,649 361 Seattle $ 1,084 5,601 995 $ 992 5,206 906 Total $ 62,286 245,250 47,253 $ 51,972 220,453 42,787 (1)Patient months represent a count of the number of months during a period that a patient received at least one prescription. If an individual patient received multiple medications during each month for a quarterly period, a count of three would be included in patient months irrespective of the number of prescriptions filled each month. - MORE - ALLI Reports Second Quarter Results Page3 August 8, 2007 Summary Mr. Moran concluded, “Allion’s focus on organic growth is supported by the critical mass of patients we have developed over the last several years and the technological and operating infrastructure we have developed to serve them.Our strong financial position and our ability to leverage this infrastructure through further growth positions us well to pursue the opportunities we see in both our existing and new markets.Because of our proven business model and our ability to improve the health outcomes and reduce the costs of caring for urban HIV/AIDS patients, we remain confident of Allion’s long-term growth prospects.” Conference Call Information A conference will be held at 5:00 p.m. EDT; 2:00 p.m. PST on August 8, 2007.To join the call, please dial (913) 981-4911 from the U.S. or abroad.The call will also be webcast on Allion’s website at www.allionhealthcare.com.To join the webcast, please go to the web site at least 15 minutes prior to the start of the conference call to register, download, and install any necessary audio software. An audio replay of the call will be available from 8:00 p.m. EDT on Wednesday, August 8, 2007 through August 15, 2007 by dialing (719) 457-0820 from the U.S. or abroad and entering confirmation code 9789734.The audio webcast will also be available on the Company's website for one year. About Allion Healthcare, Inc. Allion Healthcare, Inc. is a national provider of specialty pharmacy and disease management services focused on HIV/AIDS patients. Allion Healthcare sells HIV/AIDS medications, ancillary drugs and nutritional supplies under the trade name MOMS Pharmacy.Allion offers nationwide pharmacy care from its pharmacies in California, New York, Washington, and Florida. Allion Healthcare works closely with physicians, nurses, clinics, AIDS Service Organizations, and with government and private payors to improve clinical outcomes and reduce treatment costs. Safe Harbor Statement Certain statements included in this press release that are not historical facts are forward-looking statements, such as comments by our CEO and statements about our future growth and increased stockholder value, acquisitions, expansion into new markets,opening of new pharmacies, and guidance regarding our possible future financial performance.Such forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements represent our expectations or beliefs and involve certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include those set forth in Item 1A. Risk Factors, in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006; and also include, but are not limited to, competitive pressures and our ability to compete successfully, demand for our products and services, changes in reimbursement and other changes in customer mix, changes in third party reimbursement rates or our qualification for preferred reimbursement rates in California and New York, changes in government regulations or the interpretation of these regulations, our ability to manage growth successfully, our ability to effectively market our services, receipt of licensing and regulatory approvals, and our ability to successfully identify and integrate acquisitions, any or all of which could cause actual results to differ from those in the forward-looking statements. Except to the extent required by applicable securities laws, we are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements, whether as a result of new information, future events, or otherwise.You are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date herein. Contact: Allion Healthcare, Inc. Corporate Communications Inc. Steve Maggio, Interim Chief Financial Officer Scott Brittain (631) 870-5106 (615) 254-3376 scott.brittain@cci-ir.com - MORE - ALLI Reports Second Quarter Results Page4 August 8, 2007 ALLION HEALTHCARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) AtJune 30,2007 (UNAUDITED) AtDecember31, 2006 Assets Current Assets: Cash and cash equivalents $ 17,814 $ 17,062 Short term investments 7,302 6,450 Accounts receivable (net of allowance for doubtful accounts of $299 in 2007 and $425 in 2006) 18,968 18,297 Inventories 8,230 5,037 Prepaid expenses and other current assets 485 634 Deferred tax asset 479 402 Total current assets 53,278 47,882 Property and equipment, net 797 890 Goodwill 41,893 42,067 Intangible assets, net 28,711 30,683 Other assets 80 81 Total assets $ 124,759 $ 121,603 Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ 14,754 $ 16,339 Accrued expenses 4,595 1,262 Notes payable-subordinated — 700 Current portion of capital lease obligations 46 46 Total current liabilities 19,395 18,347 Long Term Liabilities: Capital lease obligations 24 47 Deferred tax liability 1,973 1,343 Other 52 59 Total liabilities 21,444 19,796 Commitments & Contingencies Stockholders’ Equity: Preferred stock, $.001 par value, shares authorized 20,000; issued and outstanding –0- at June30, 2007 and December31, 2006 — — Common stock, $.001 par value; shares authorized 80,000; issued and outstanding 16,204 at June30, 2007 and December31, 2006. 16 16 Additional paid-in capital 111,890 111,549 Accumulated deficit (8,589 ) (9,747 ) Accumulated other comprehensive loss (2 ) (11 ) Total stockholders’ equity 103,315 101,807 Total liabilities and stockholders’ equity $ 124,759 $ 121,603 - MORE - ALLI Reports Second Quarter Results Page5 August 8, 2007 ALLION HEALTHCARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (in thousands except per share data) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 62,286 $ 51,972 $ 121,253 $ 93,257 Cost of goods sold 53,405 44,665 103,944 79,296 Gross profit 8,881 7,307 17,309 13,961 Operating expenses: Selling, general and administrative expenses 7,402 6,753 15,092 12,554 Impairment of long-lived asset — — 599 — Operating income 1,479 554 1,618 1,407 Interest income 176 367 342 778 Income from operations before taxes 1,655 921 1,960 2,185 Provision for taxes 682 259 802 390 Net income $ 973 $ 662 $ 1,158 $ 1,795 Basic earnings per common share $ 0.06 $ 0.04 $ 0.07 $ 0.11 Diluted earnings per common share $ 0.06 $ 0.04 $ 0.07 $ 0.11 Basic weighted average of common sharesoutstanding 16,204 16,190 16,204 15,694 Diluted weighted average of common shares outstanding 16,976 17,236 16,990 16,918 - MORE - ALLI Reports Second Quarter Results Page6 August 8, 2007 ALLION HEALTHCARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six months ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,158 $ 1,795 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 1,829 1,673 Impairment of long-lived asset 599 — Deferred rent (7 ) 30 Provision for doubtful accounts 325 218 Amortization of debt discount on acquisition notes — 9 Non-cash stock compensation expense 186 81 Deferred income taxes 554 175 Changes in operating assets and liabilities: Accounts receivable (996 ) (4,747 ) Inventories (3,194 ) (457 ) Prepaid expenses and other assets 151 (528 ) Accounts payable and accrued expenses 1,873 420 Net cash provided by (used in) operating activities: 2,478 (1,331 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (111 ) (389 ) Purchases of short term securities (38,993 ) (53,646 ) Sales of short term securities 38,150 75,172 Payments for acquisition of North American — (17 ) Payments for acquisition of Specialty Pharmacy — (9 ) Payments for acquisition of Oris Medical’s Assets (203 ) (316 ) Payments for acquisition of Priority’s Assets — (1,387 ) Payments for acquisition of Maiman’s Assets — (5,779 ) Payments for acquisition of H&H’s Assets — (4,251 ) Payments for acquisition of Whittier’s Assets (1 ) (15,729 ) Net cash used in investing activities (1,158 ) (6,351 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from secondary public offering — 28,852 Proceeds from exercise of employee stock options and warrants — 2,150 Tax benefit realized from non-cash compensation related to employee stock options 155 215 Repayment of notes payable and capital leases (723 ) (738 ) Net cash (used in) provided by financing activities (568 ) 30,479 NET INCREASE IN CASH AND CASH EQUIVALENTS 752 22,797 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 17,062 3,845 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 17,814 $ 26,642 - MORE - ALLI Reports Second Quarter Results Page7August 8, 2007 ALLION HEALTHCARE, INC. Reconciliation of Net Income to EBITDA and Adjusted EBITDA (excluding Impairment of long-lived asset and retroactive premium reimbursement) (UNAUDITED) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net income $ 973 $ 662 $ 1,158 $ 1,795 Provision for taxes 682 259 802 390 Interest income (176 ) (367 ) (342 ) (778 ) Depreciation and amortization 864 936 1,829 1,673 EBITDA $ 2,343 $ 1,490 $ 3,447 $ 3,080 Impairment of long-lived asset — — 599 — Retroactive Premium Reimbursement — — — (858 ) Adjusted EBITDA $ 2,343 $ 1,490 $ 4,046 $ 2,222 EBITDA refers to net income before interest, income tax expense, and depreciation and amortization.Allion considers EBITDA to be a good indication of the Company’s ability to generate cash flow in order to liquidate liabilities and reinvest in the Company. Adjusted EBITDA excludes the effect of non-recurring items, specifically the non-cash impairment expense and retroactive premium reimbursement. EBITDA and Adjusted EBITDA are notmeasurements of financial performance under GAAP and should not be considered a substitute for net income as a measure of performance. - END -
